Title: John Thaxter to C. W. F. Dumas, 24 September 1781
From: Thaxter, John
To: Dumas, Charles William Frederic



Sir
Amsterdam 24th. Sept. 1781

I had the honour of your favor without date this morning.
I have a particular Satisfaction in assuring you, Sir, that the health of Mr. Adams has greatly recovered. I have shewn him your Letters. He is much obliged by your Kind attention, and has charged me to present you his Respects, and to inform you, that he should be very happy to See Mr. Dumas at Amsterdam, whenever it Shall be convenient for him to come. His Sickness has been Short, but very violent, and I am happy to say that his Recovery is more Speedy than could have been expected.
We have nothing of great Importance from America of late, excepting that our affairs in every part wear an agreable complexion.
My best Respects to Madame Dumas and Daughter.
In Expectation of the honor of soon Seeing you here, I have that of being with the greatest Respect, Sir, your most obedient & most humble Servant.

J. Thaxter

